QUESTION: May a notary public validly employ either a rubber stamp or impression type seal in notarizing documents?
SUMMARY: Under the provisions of s. 117.07(2), F.S., a notarial seal may be either a rubber stamp or impression type seal containing at least the wording "Notary Public — State of Florida at Large." A notarial seal may be personalized by including the name of the notary thereon. Prior to the amendment of s. 117.07, F.S. 1971, by Chapter 72-8, Laws of Florida, the law merely required that: . . . A notary seal shall be applied to all documents notarized and shall include the words "Notary Public — State of Florida at Large." Such seal may also include the name of the notary public. (Emphasis supplied.) The statute did not prescribe the form or type of the seal to be applied to the documents notarized. The seal of the office, which a notary affixes to any notarized document, authenticates the instrument to which it is duly affixed or impressed for the purpose for which it is intended to be used and gives it the force of evidence. A seal was necessary under the common law, and the requisite of a notary's seal is presently prescribed and controlled by the provisions of s. 117.07, F.S. See 66 CJS Notaries ss. 6b., 8a., 8b., pp. 614, 621-623; also see AGO 072-187. As amended by Ch. 72-8, supra, s. 117.07(2), F.S., now reads: A notary seal shall be affixed to all documents notarized, which may be of the rubber stamp or impression type and shall include the words "Notary Public — State of Florida at Large." The seal may also include the name of the notary public. (Emphasis supplied.) In AGO 072-187, I expressed the view that the use of a "printed or offset reproduced" notarial seal was not acceptable under the provisions of s. 117.07, F.S. Implicit in this conclusion is the proposition that only a rubber stamp or impression type notarial seal is acceptable. Therefore it is my opinion that a notary public may use either a rubber stamp or impression type notarial seal containing at least the required wording, "Notary Public — State of Florida at Large."